Citation Nr: 0335786	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1953.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, for RO consideration of 
evidence that the Board had previously obtained through 
development undertaken by its now defunct evidence 
development unit.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Following the RO's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.   


REMAND

The Board notes that the RO readjudicated the matter in 
question through its supplemental statement of the case 
(SSOC), dated in July 2003.  Therein, it was noted that, 
despite attempts to obtain additional treatment records from 
the Eau Claire Cooperative Health Centers, no such records 
were received directly from such health care provider or 
through the veteran.  However, it is noted that, prior to 
date that the July 2003 SSOC was prepared and issued by the 
RO, a written statement from the Eau Claire Cooperative 
Health Centers was received by the RO, which was not 
considered.  As such, remand is required to permit the RO to 
consider initially the report, dated July 3, 2003, from Eau 
Claire Cooperative Health Centers.  

In addition, it is noted that by means of a letter, dated 
March 28, 2001, the veteran was initially notified by the RO 
about his rights in the VA's claim process, including those 
particular to the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), with 
respect to his claim for service connection for diabetes 
mellitus.  The VCAA significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist, and including an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

In the above-referenced March 2001 letter, the veteran was 
not afforded appropriate "Quartuccio sufficient" notice of 
what specific evidence was still needed to substantiate his 
claim for service connection.  He also was not provided 
notice detailing what specific portion of that necessary 
evidence he was required to submit, and notice of what 
specific portion of that evidence VA would secure.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
further development is in order.  

Further, in the March 2001 letter the veteran was informed 
that he had to respond by May 28, 2001, with additional 
pertinent evidence and information or the claim would be 
decided based on the then-current record.  Subsequent notices 
to the veteran, including those dated in October 2001 and 
June 2003, referenced a reply period ranging from 30 to 60 
days, as well as the statement that, if the documents were 
not received within the applicable period, the claim would be 
decided on the basis of the available evidence.  Notably, 
however, in Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), (PVA)  the United States Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003), which authorized VA to enter a decision 
if a response to a VCAA notice letter was not filed with VA 
within 30 days, was invalid as contrary to the provisions of 
38 U.S.C.A. § 5103(a) (West 2002).  As such, remand is 
required so as to ensure § 5103 compliance.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's claim of entitlement to 
service-connected for diabetes.  As part 
of such actions, the RO must advise the 
veteran of the information and evidence 
needed to substantiate the claim, and 
furnish notice to him in writing of what 
evidence, if any, must be obtained by the 
appellant and precisely what evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio.  

2.  The RO must advise the veteran of his 
right to submit any argument or evidence 
in support of his claim of entitlement to 
service connection on a direct and/or 
secondary basis for diabetes mellitus.  
Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the letter to 
the veteran begins the one-year period.  
Also, inform the veteran that the RO will 
hold the case in abeyance until the one-
year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the veteran submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review of his claim, the 
veteran must specifically waive in 
writing any remaining response time 
provided under 38 U.S.C.A. § 5103.  
3.  Lastly, the RO must readjudicate the 
merits of the veteran's claim of 
entitlement to service connection on a 
direct and secondary basis for diabetes 
mellitus, based on all the evidence of 
record, inclusive of the July 3, 2003 
report from the Eau Claire Cooperative 
Health Centers, as well as all governing 
legal authority, including the VCAA and 
its implementing regulations.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with an SSOC, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



